Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Applicant’s arguments filed on 03/10/2021 with respect to the amendments of claims 1, 3, 6, 8, 10, 12, 17, and 18 have been fully considered and are persuasive. Therefore, Claims 1-20 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A power distribution system, comprising: a solid state power controller (SSPC) including: a microcontroller having at least one voltage sense input, wherein, when the SSPC is in an ON state, the microcontroller is configured to selectively allow a current through the SSPC in response to a common mode voltage to ground meeting or exceeding a pre-determined common mode threshold, and wherein, when the SSPC is in an OFF state, the microcontroller is configured to selectively allow a current through the SSPC in response to a SSPC differential voltage meeting or exceeding a respective pre-determined differential threshold as recited in claim 1.

A power distribution system, comprising: a solid state power controller (SSPC) including: the SSPC includes a gate voltage sense line and a sense module, wherein the sense module is in electrical communication between the microcontroller and the gate voltage sense line to receive a voltage signal from the gate voltage sense line and convert it to a logic signal output to the at least one voltage sense input of the microcontroller as recited in claim 6.
A method of operating a solid state power controller (SSPC), the method comprising: when the SSPC is in an ON state, selectively allowing a current through the SSPC in response to the common mode voltage to ground meeting or exceeding the predetermined common mode threshold or, when the SSPC is in an OFF state, selectively allowing a current through the SSPC in response to the SSPC differential voltage meeting or exceeding the pre-determined differential threshold as recited in claim 8.

A method of operating a solid state power controller (SSPC), the method comprising: selectively allowing a current through the SSPC in response to at least one of the common mode voltage to ground or the SSPC differential voltage meeting or exceeding the respective predetermined threshold; determining whether the SSPC is commanded in an ON state or an OFF state; and measuring a gate voltage of a field effect transistor (FET) of the SSPC if the SSPC is in the OFF state as recited in claim 12.
A method of operating a solid state power controller (SSPC), the method comprising: selectively allowing a current through the SSPC in response to at least one of the common mode voltage to ground or the SSPC differential voltage meeting or exceeding the respective predetermined threshold; starting a timing function if the common mode voltage to ground or the SSPC differential voltage 
A method of operating a solid state power controller (SSPC), the method comprising: selectively allowing a current through the SSPC in response to at least one of the common mode voltage to ground or the SSPC differential voltage meeting or exceeding the respective predetermined threshold; starting a timing function if the common mode voltage to ground or the SSPC differential voltage meets or exceeds the respective pre-determined threshold; and determining the common mode voltage to ground after the timing function to determine if the common mode voltage to ground is greater than a threshold voltage as recited in claim 18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.